Citation Nr: 1528243	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-39 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980 and from November 1980 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction has subsequently transferred to the Los Angeles, California, RO.

In March 2015, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2009 statement, the Veteran identified the following risk factors for hepatitis C:  (1) shared razors in service; (2) high risk sexual activity; (3) exposure to blood following truck injury in Baumholder, Germany in late 1978/early 1979; (4) exposure to blood after a Vulcan turret gunner severely injured his leg while he was repairing it in the spring of 1978 at Finthen Army Airfield in Germany; and (5) exposure to blood at a helicopter crash site in June or July 1978 at Finthen Army Airfield in Germany.  He has also testified that he was exposed to others' blood from air gun inoculations in service, and has reported a prior history of illicit drug use.  See Board Hearing Transcript (Tr.) at 4-6; see also May 2009 VA outpatient record.  Notably, most of his service treatment records (STRs) have been determined to be unavailable.  See Formal Finding on the Unavailability of STRs dated December 2009.  

The Board finds the Veteran's reported in-service blood exposure from inoculations and sharing razors credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  As to the other incidents, additional development should be undertaken to verify these claimed risk factors on remand, to include obtaining any available service personnel records.  Moreover, a VA examination to determine the etiology of his current hepatitis C is warranted.  

Additionally, the Veteran testified that he receives treatment from the Long Beach VA Medical Center (VAMC); however, such records have not been associated with the claims file and should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records.

2.  After securing any additional necessary information from the Veteran, attempt to verify the following claimed risk factors for hepatitis C:  
(a) a truck accident in Baumholder, Germany in late 1978/early 1979; 
(b) an incident in which a Vulcan turret gunner severely injured his leg at Finthen Army Airfield in Germany in the spring of 1978; and 
(c) a helicopter crash at Finthen Army Airfield in Germany in June or July 1978.  

3.  Obtain all VA outpatient records dated since December 2009, to include any records from the Long Beach VAMC.

4.  Then schedule the Veteran for a VA examination to determine the etiology of his hepatitis C.  The claims file should be reviewed, and all indicated tests and studies should be conducted.
The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that hepatitis C was incurred in or is otherwise related to an event, injury, or disease in service, to include air gun injections, sharing razors, and any other event that may have been verified in response to item (1) above.  Please note that the Veteran has also reported engaging in high-risk sexual activity, and illicit drug use.  See June 2009 Statement in Support of Claim; May 2009 VA outpatient record.
 
The examiner should provide a detailed rationale for any opinion expressed.  

4.  Thereafter, readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

